Citation Nr: 1739097	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-30 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.

2.  Entitlement to DIC pursuant to 38 U.S.C.A. § 1151 (West 2014).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to May 1960 in the United States Navy.  He died in May 2009, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In September 2016, the appellant testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The issue of entitlement to DIC pursuant to 38 U.S.C.A. § 1151 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The appellant has not raised any specific error of fact or law relating to the claim of entitlement to DIC based on service connection for the Veteran's death.  
CONCLUSION OF LAW

The criteria for the dismissal of the appeal of entitlement to DIC based on service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38  C.F.R. § 20.202 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  

During the Board September 2016 hearing, the appellant indicated that she was seeking DIC pursuant to 38 U.S.C.A. § 1151, and did not have any arguments relating to the claim for service connection for the cause of the Veteran's death.  See Bd. Hrg. Tr. at 13-15.  A review of the pleadings also indicates that the appellant's claim for DIC is based on 38 U.S.C.A. § 1151 and that she has made no specific arguments addressing service connection for the cause of the Veteran's death.  As such, there are no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and it is dismissed.


ORDER

The appeal of entitlement to DIC based on service connection for the Veteran's death is dismissed.



REMAND

The Board finds that a remand is necessary to obtain outstanding treatment records.  

The appellant submitted portions of the Veteran's VA treatment records; however, a complete copy of his treatment records has not been associated with the claims file.  Although the AOJ obtained VA treatment records dated from March 2009 to May 2009, the appellant alleges that VA failed to meet the standard of care in a number of respects during the years preceding his death.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See 38  C.F.R. § 3.159 (c)(2) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, a remand is required to obtain any outstanding VA treatment.  

In addition, the claims file indicates that the Veteran was treated at Marion General Hospital, Kidney Associates, Inc., and Riverside Methodist Hospital.  Although the appellant has submitted portions of these records, a remand is required so that an attempt can be made to obtain a complete copy of these records.  38 C.F.R. § 3.159(c)(1).  

The Board also notes that a VA medical opinion was obtained in January 2016.  When VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, additional evidence has been received since the January 2016 VA medical opinion that should be considered.  Furthermore, the VA examiner did not address all of the appellant's contentions.  For these reasons, a remand is necessary for an addendum opinion.


Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who provided treatment for the Veteran, including Marion General Hospital, Kidney Associates, Inc., and Riverside Methodist Hospital.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  After securing any outstanding records, the Veteran's claim file should be referred to the January 2016 VA examiner, or another suitably qualified VA examiner, for an addendum opinion.  The examiner is requested to review all pertinent records associated with the claims file, including the appellant's September 2016 hearing testimony.  

It should be noted that the appellant is competent to attest to factual matters of which she had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should state whether the Veteran's death 
was:  1) due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA; or 2) an event not reasonably foreseeable.  

The examiner should specifically address the following contentions:  

a) The Veteran's urinary tract infections were improperly treated, including with the use of continuous antibiotics that resulted in a yeast infection.  The improper treatment led to a stretched bladder and high levels of potassium and creatinine.

b) The Veteran's enlarged prostate was misdiagnosed and VA failed to provide timely medical care, e.g., laser vaporization procedure or transurethral resection of the prostate (TURP).

c) VA improperly discontinued Lasix in October 2007, which led to hospitalization for congestive heart failure in November 2007 and further weakened his heart.

d) The Veteran's VA cardiac care was inadequate by failing to provide him with an implantable cardioverter defibrillator (ICD) and improperly changing his Carvedilol to Atenolol ten days before his death.  

e) The placement of the AV fistula was improper.

f) The Veteran was not provided with hemodialysis.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the file since the most recent Statement of the Case.  If any benefit sought is not granted, the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


